UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6089



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


FRED SHORES, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CR-93-93, CA-97-1063-4-12)


Submitted:   November 30, 2000             Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Shores, Jr., Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred Shores, Jr., seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000), and the court’s orders declining to reconsider that denial.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.    See United States v. Shores, Jr., Nos. CR-93-93; CA-

97-1063-4-12 (D.S.C. Dec. 29, 1999; Feb. 25, 2000; May 31, 2000).

Shores’s motion to stay this appeal is denied as moot.     We grant

leave to file a supplemental informal brief and to amend his in-

formal brief.    The pending motions to supplement the record on ap-

peal are granted. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2